                 Case 19-30708-lkg            Doc 94      Filed 02/17/21        Page 1 of 15




                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                                In Proceedings
                                                                      Under Chapter 13
MICHAEL M. LASH
CHARLOTTE R. LASH
                                                                      Case No. 19-30708
                 Debtor(s).

                                                   OPINION

         This matter is before the Court on the Debtors’ Motion to Voluntarily Dismiss their

Chapter 13 case and the Trustee’s objection thereto. The issue before the Court is whether the

Debtors have acted in bad faith such that their case should be dismissed with a permanent bar to

discharge of their prepetition debts.

                                                    FACTS

         Debtors Michael and Charlotte Lash (“Debtors”) filed a Chapter 13 proceeding on May

28, 2019. The petition, schedules and Chapter 13 plan were all prepared and filed on behalf of

the Debtors by their attorney, Ronald Buch. At the time of filing, both Debtors were employed

full-time and, because their income exceeded the median income level for their household size,

they were required to file a sixty-month plan.1 Debtors were ineligible for Chapter 7 relief

because they had previously received a Chapter 7 discharge in a case that had been filed within

the preceding eight-year period.2




1
  According to the Debtors’ Statement of Current Monthly Income (Form 122C-1), the Debtors’ income for the six-
month period prior to fling was $109,283.04,
2
  Debtors filed a Chapter 7 petition on August 31, 2012 and received a discharge in that case on February 15, 2013
(Case No. 12-31664).
                                                          1
                 Case 19-30708-lkg       Doc 94        Filed 02/17/21   Page 2 of 15




          The Debtors’ original Schedule A/B, which was filed with the petition, listed their

various assets. These items included a “wedding band and wedding ring” valued at $50.00.

Debtors also listed “3 clothing [sic], 3 coats, 3 shoes, 4 hats, 4 ties/belts, [and] 4 purses” with a

stated value of $0. No pending lawsuits were disclosed on Schedule A/B. Debtor’s Schedule

A/B, ECF Doc. 1; Trustee’s Exhibit 2.

          Trustee Russell C. Simon (“Trustee”) conducted the initial meeting of creditors pursuant

to 11 U.S.C. § 341 on July 2, 2019. The Debtors were admonished prior to the examination that

their testimony was being given under penalty of perjury. In response to the Trustee’s inquiries

regarding their scheduled clothing and jewelry items, the Debtors testified that they had not

listed all their clothing and jewelry. The Debtors estimated the value of their jewelry at

$3,200.00 and the value of their clothing at $400.00. Because there were obvious discrepancies

between the Debtors’ schedules and their § 341 testimony, the meeting of creditors was

adjourned at the request of Debtors’ counsel. The Trustee directed the Debtors to meet with their

counsel prior to the rescheduled meeting of creditors and go through all their schedules “line by

line.” After this review, the Debtors were to file amended schedules, if necessary, to correct any

errors.

          On August 7, 2019, the Debtors filed an amended Schedule A/B. The Debtors made

numerous changes and corrections to that schedule, including increasing the values of their

jewelry and clothing to $494.00 and $400.00 respectively. The Debtors did not disclose any

pending lawsuits on the amended Schedule A/B, nor was an amended Statement of Financial

Affairs filed.

          The rescheduled Meeting of Creditors was conducted on September 24, 2019. Again, the

Debtors’ testimony at that meeting conflicted with the information provided on their schedules
                                                   2
               Case 19-30708-lkg        Doc 94        Filed 02/17/21   Page 3 of 15




and other documents. Specifically, the Debtors failed to list mortgage and vehicle payments that

they had made within ninety days of the filing of their bankruptcy petition on their Statement of

Financial Affairs. See Debtors’ Statement of Financial Affairs, ECF Doc 1, ¶ 6.

       On October 8, 2019, the Trustee filed a First Amended Objection to the Debtors’ First

Amended Plan. The Trustee raised numerous issues in his objection, including the Debtors’

failure to list the above-referenced mortgage and vehicle payments on their Statement of

Financial Affairs. In addition, the Trustee cited a conflict between the Debtors’ Statement of

Financial Affairs and their Form 122C-2 regarding the Debtors’ charitable contributions. At

Line 31 of their Form 122C-2, the Debtors stated that they made charitable contributions of

$560.00 per month. Despite this, however, the Debtors listed no charitable contributions on their

Statement of Financial Affairs.

       On December 23, 2019, the Debtors filed an amended Statement of Financial Affairs and

an amended Form 122C-2 to list the previously undisclosed transfers and contributions. Both

documents reflected monthly charitable contributions of $560.00. Although the amended

Statement of Financial Affairs listed charitable contributions in this amount, it did not state the

name and address of the charity, nor did it provide a description of the contribution as required.

       Not surprisingly, the Trustee objected to the amended Statement of Financial Affairs and

Form 122C-2. While noting that the amended Statement did not include all the necessary

information regarding Debtors’ charitable contributions, this was actually not the basis of the

Trustee’s objection. Instead, the Trustee objected because, according to documentation that he

had received from the Debtors, the Debtors, in fact, had made no charitable contributions. In

response to this objection, on January 2, 2020, the Debtors again amended their Statement of

Financial Affairs and Form 122C-2, this time to remove the claimed charitable contributions.
                                                  3
                 Case 19-30708-lkg           Doc 94      Filed 02/17/21        Page 4 of 15




Upon the filing of these amended documents, the Trustee recommended confirmation and the

Debtors’ First Amended Plan was confirmed on January 10, 2020.

        In July 2020, the Trustee conducted a routine audit of the Debtors’ case and discovered

that Debtor Michael Lash had two pending worker’s compensation claims against his employer.

The first claim (19-WC-014330), was filed on May 16, 2019 for a pre-petition incident that

occurred on May 9, 2019. See Trustee’s Exhibit 5. The second claim (19-WC-022849) was filed

August 6, 2019 for a post-petition incident that occurred on July 25, 2019. See Trustee’s Exhibit

7. Neither of these claims had been disclosed in the Debtors’ bankruptcy petition. On July 8,

2020, the Trustee sent an inquiry to both the Debtors and their counsel requesting information

regarding these worker’s compensation claims. However, neither the Debtors nor their counsel

ever responded to this request. Instead, on August 7, 2020, the Debtors filed the instant motion

seeking to dismiss their Chapter 13 petition.

        The Trustee objected to dismissal arguing that he was unable to discern whether the

dismissal was a bad faith attempt by the Debtors to withhold potential worker’s compensation

settlement proceeds from their creditors See Trustee’s Objection to Motion to Dismiss, ECF Doc.

82. Debtors filed a response stating that they had experienced a drastic decrease in their income

due to several post-petition work injuries suffered by Mr. Lash3 and, consequently, they were no

longer able to make the monthly plan payments of $1,080.00. Their response further stated that

“[f]rom the inception of this Chapter 13 case, it has been, and remains, the Debtor’s intention to

dismiss the instant case and refile a new Chapter 7 case after August 31, 2020, the 8-year



3
  According to the Debtors’ response, Mr. Lash’s gross monthly income was reduced from $4,024.30 to $748.00 in
social security and $615.33 from his pension. Reply to Trustee’s Objection to Debtors’ Motion to Dismiss Case,
ECF Doc. 85, ¶ 5. This reduction in income had resulted in a $2,160.00 delinquency in the Debtors’ plan payments
as of September 2, 2020. Id. at ¶ 6.
                                                         4
                Case 19-30708-lkg        Doc 94        Filed 02/17/21    Page 5 of 15




anniversary of their prior Chapter 7 case.” Debtor’s Reply to Trustee’s Objection to Debtors’

Motion to Dismiss Chapter 13 Petition, ECF Doc. 85, ¶ 4.

        The Court conducted an initial telephonic hearing on the Motion to Dismiss on

September 17, 2020. At that time, the Trustee orally amended his objection and requested,

alternatively, that any dismissal be with a permanent bar to discharge of the debts in this case.

After hearing the arguments of counsel, the Court rescheduled the matter for an evidentiary

hearing on October 27, 2020. The Debtors appeared at that hearing and provided testimony.

Both Debtors testified that they had sought bankruptcy protection because, although they were

current on all their obligations at the time of filing, they were finding it increasingly difficult to

make ends meet. Further, both Debtors testified that they had been advised by their counsel that

they were not eligible for Chapter 7 relief at the time that their petition was filed due to their

previous Chapter 7 discharge. However, contrary to the representations in their reply to the

Trustee’s Motion to Dismiss, Mr. Lash testified that neither he nor his wife had filed this case

with an intention to ultimately dismiss it. In fact, Mr. Lash stated that but for his injuries and

subsequent loss of income, he and his wife would likely still be making their Chapter 13 plan

payments to the Trustee.

        The questioning at trial focused on three primary areas: (1) the nature of the Debtors’

financial condition both at the time that the petition was filed and at the time that they sought to

dismiss their Chapter 13 case; (2) the inconsistencies between the Debtors’ schedules and their §

341 Meeting testimony, particularly with regard to the value of their clothing and jewelry; and

(3) the Debtors’ failure to disclose Mr. Lash’s pending worker’s compensation claims.

        Mr. Lash testified that at the time of filing he was employed at American Steel in Granite

City, Illinois as a finisher helper. His regular rate of pay was $21.00 per hour. In addition, Mr.
                                                   5
               Case 19-30708-lkg        Doc 94       Filed 02/17/21   Page 6 of 15




Lash earned additional income by performing piecework. The Debtors’ original Schedule I

reflected that he had monthly income of $6,666.00. However, Mr. Lash sustained work-related

injuries in May and June 2020. These injuries, coupled with layoffs by his employer, resulted in

Mr. Lash’s forced retirement. At the time of trial, Mr. Lash’s monthly income was

approximately $4,000.00 less than it had been at the time of filing. Both Debtors testified that

because of this reduction in Mr. Lash’s income, they had been unable to make any Chapter 13

plan payments after June 2020.

       As to their jewelry, both Debtors testified that they each owned inexpensive wedding

rings and watches. In addition, Mrs. Lash testified that she owned a $19.00 pair of earrings.

Neither Debtor could explain why they had estimated the value of their jewelry at $3,200.00 at

their § 341 Meeting, but both stated that the $494.00 value on their amended Schedule A/B

accurately reflected the value of their jewelry. Similarly, Mrs. Lash testified that the value of

their clothing was $400.00 as stated on the amended Schedule A/B. She admitted that the $0

figure stated on the original schedule was incorrect. However, Mrs. Lash explained that neither

she nor her husband owned anything “fancy” and she had not thought that their used clothing had

any value.

       Under questioning about the undisclosed worker’s compensation suits, Mr. Lash testified

that he had filed three (3) worker’s compensation claims between May 16, 2019 and August 6,

2019, two of which had been filed prepetition. The first prepetition claim, which was filed May

16, 2019, involved an injury to his shoulder. See Trustee’s Exhibit 5. Mr. Lash testified that he

believed that this claim “had not been honored” and was unsure whether this claim needed to be

listed on his bankruptcy schedules or not. However, he did state that he advised his attorney of


                                                 6
               Case 19-30708-lkg        Doc 94       Filed 02/17/21   Page 7 of 15




this claim upon receiving the Trustee’s inquiry letter and meeting with counsel to discuss

dismissal of this case.

       The second prepetition claim involved a minor foot injury that Mr. Lash sustained on

April 25, 2019. He testified that he filed the corresponding May 24, 2019 claim only because his

employer’s policy required that he do so. Mr. Lash stated that he did not disclose this claim on

his bankruptcy schedules because he believed that it “wasn’t a case.” He explained that he had

been advised by both his employer’s physician and his worker’s compensation attorney that the

claim was “irrelevant” due to the minor nature of the injury. Again, Mr. Lash testified that while

he had not listed the claim on his schedules, he had discussed it with his bankruptcy attorney.

       As to the third claim, a post-petition action which was filed August 6, 2019, Mr. Lash

admitted that he had not notified the Trustee about this claim. Again, however, he stated that he

had, “told his attorney.” No further testimony was given regarding this claim.

       Mrs. Lash also provided testimony regarding the worker’s compensation claims. Under

direct examination, Mrs. Lash testified that she and her husband experienced a drastic reduction

in income after her husband’s forced retirement. When they were no longer able to pay both

their mortgage and their Chapter 13 plan payments, the Debtors met with their attorney to

discuss the possibility of dismissing their Chapter 13 case and filing Chapter 7. Mrs. Lash

testified that they told their attorney about Mr. Lash’s pending worker’s compensation claims at

that meeting. According to Mrs. Lash, their attorney advised them that these claims would have

to be disclosed in their Chapter 7 case. However, there was no testimony as to whether the

Debtors were advised that these claims should have been disclosed in the Chapter 13.

       The Trustee maintains that the Debtors’ failure to disclose the pending worker’s

compensation actions, as well as their repeated failure to file accurate schedules, constitutes bad
                                                 7
                  Case 19-30708-lkg            Doc 94       Filed 02/17/21         Page 8 of 15




faith. Consequently, he requests that the Court should either impose a permanent bar to

discharge of all the Debtors’ scheduled debts or preclude the Debtors from filing a subsequent

bankruptcy for a period of time pursuant to 11 U.S.C. § 349(a). Debtors assert that they have an

unfettered right to dismiss this case pursuant to 11 U.S.C. § 1307(b) and further, that their

conduct in this case does not warrant dismissal with prejudice.

                                                  DISCUSSION

         Pursuant to 11 U.S.C. § 1307(b), “[o]n request of the debtor at any time, if the case has

not been converted under section 706, 1122, or 1208 of this title, the court shall dismiss a case

under this chapter. . . .” Due to the mandatory language of this section, the majority of reported

cases have held that Chapter 13 debtors have an absolute right to dismiss an unconverted case.

In re Williams, 435 B.R. 552, 555 (Bankr. N.D. Ill. 2010). See also Barbieri v. RAJ Acquisition

Corp. (In re Barbieri), 199 F.3d 616, ‘”619-21 (2nd Cir. 1999); In re Polly, 392 B.R. 236, 239

(Bankr. N.D. Tex. 2008) quoting Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523

U.S. 26, 35, 118 S.Ct. 956, 140 L.Ed. 2d 62 (1998) (the “mandatory ‘shall’. . . normally creates

an obligation impervious to judicial discretion’”).4

         However, while § 1307(b) may afford a debtor a right to voluntarily dismiss their case,

this dismissal may not be without consequence if the debtor has acted in bad faith or engaged in

other conduct that is detrimental to creditors. Pursuant to 11 U.S.C. § 349(a),

         [u]nless the court, for cause, orders otherwise, the dismissal of a case under this
         title does not bar the discharge, in a later case under this title of debts that where
         dischargeable in the case dismissed; nor does the dismissal of a case under this
         title prejudice the debtor with regard to the filing of a subsequent petition under
         this title, except as provided in section 109(g) of this title.
4
  Although the Trustee objected to the dismissal of this case, he advanced no arguments in support of this position.
Instead, at trial and in his brief, the Trustee advocated only that the Debtors’ case be dismissed with prejudice. As
such, for purposes of this opinion, the Court will assume that the Debtors have an unqualified right to dismiss their
case.
                                                             8
                 Case 19-30708-lkg           Doc 94       Filed 02/17/21        Page 9 of 15




11 U.S.C. § 349(a). Hence, the court can, “for cause,” order that a case be dismissed with

prejudice. In such instances, the court may either bar the dischargeability of debts that would

have otherwise been discharged in the dismissed proceeding or prohibit the debtor from filing a

subsequent petition related to those debts. In re Hall, 304 F.3d 743, 746 (7th Cir. 2002). Because

of the severity of the consequences, dismissal with prejudice is “generally reserved for extreme

situations, such as when a debtor conceals information from the court, violates, injunctions, files

unauthorized petitions, or acts in bad faith.” Id. See also In re Merrill, 192 B.R. 245, 252

(Bankr. D. Colo. 1995) (dismissal with bar to refiling is “an extreme remedy to be invoked with

caution and restraint”); In re Javarone, 181 B.R. 151, 155 (Bankr. N.D.N.Y 1995) (dismissal

with prejudice is “draconian relief” reserved for contumacious conduct by the debtor); In re

Smith, 133 B.R. 467, 470 (Bankr. N.D. Ind. 1991) (dismissal with prejudice tantamount to the

total denial of a debtor’s discharge”5).

        While bad faith can certainly constitute “cause” for dismissal of a case with prejudice

under § 349(a), courts recognize that not all “bad faith” behavior warrants such drastic

consequence. As the court explained in In re Hall, 258 B.R. 908, 911 (Bankr. N.D. Ind. 2002),

        ‘bad faith’ is a term which is used to describe a broad range of improper conduct,
        only some of which is sufficient to support the extreme sanction of dismissal with
        prejudice. There is the bad faith which can be associated with a lack of good faith
        or other misconduct to which we do not want to lend approbation, and then there
        is the BAAAD FAAAITH that is synonymous with egregious misconduct,
        contemptuousness, malfeasance, or systematic abuse. . . . Thus, the term ‘bad
        faith’ actually represents a continuum of impropriety, which at one end may
        support the simple dismissal of a case and at the other end justify dismissal with
        the most extreme sanctions imaginable.

5
 Because dismissal with prejudice essentially has the same effect as a denial of discharge under 11 U.S.C. § 727,
some commentators have suggested that Part VII of the Bankruptcy Rules applies and that an adversary proceeding
should be required. See Keith M. Lundin, LUNDIN ON CHAPTER 13, § 15.3, at ¶ 13, LundinOnChapter13.com (last
visited February 8, 2021).
                                                         9
                 Case 19-30708-lkg           Doc 94       Filed 02/17/21        Page 10 of 15




Id. (emphasis in the original).

        Based on a review of the record in this case and the testimony of the Debtors, the Court

does not believe that the errors and omissions in the Debtors’ schedules and statements were

necessarily caused by the Debtors’ bad faith but were, instead, the result of bad practice by

Debtors’ counsel. Many of the problems cited by the Trustee could have been avoided had the

schedules been thoroughly reviewed by Debtors’ counsel with his clients prior to filing. For

instance, much of the testimony at trial focused on the meager clothing and jewelry listed on the

Debtors’ original Schedule A/B. Debtors initially scheduled $50.00 in jewelry comprised only

of two wedding rings. Similarly, they listed twenty-one total articles of clothing—twelve of

which were accessories—to which they assigned a value of $0. The Debtors’ responses certainly

should have raised concerns with counsel upon review, as two above-median income debtors

would very likely own more jewelry and clothing than what was disclosed. Further, even if the

clothing was used and “not fancy,” it still would have some value. The Court notes that after the

Debtors carefully reviewed their Schedule A/B with their counsel, accurate answers were

provided. This leads the Court to believe that no such review was conducted prior to filing.6

        Further, even after the Trustee admonished the Debtors to perform a thorough review of

all the schedules with their counsel, the Debtors only filed an amended Schedule A/B. In

Debtors’ trial brief, Debtors’ counsel states that he was unaware that the Trustee wanted him to

review the petition in its entirety. Instead, it was counsel’s understanding that the Debtors were

to meet with him to review and revise only Schedule A/B. Memorandum in Support of Debtors’

Motion to Dismiss and Objection to the Trustee’s Request for Permanent Bar to Discharge, ECF


6
  Given the nature of the Debtors’ responses on the original Schedule A/B, it almost appears that the answers were
transferred directly from an intake sheet or other informational form without further discussion with the Debtors.
                                                          10
               Case 19-30708-lkg        Doc 94     Filed 02/17/21      Page 11 of 15




Doc. 90, p. 2, n.2. The Court finds this response troubling. Before filing a debtor’s petition and

schedules, counsel has a responsibility to “take all possible steps to assure himself that the

information listed in his client’s petition is correct. . . inquire as to the amounts owed… and to

explain the requirements of full disclosure. . . .” In re Engel, 246 B.R. 784, 791 (Bankr. W.D.

Pa. 2000). Further, counsel has a continuing duty to correct any errors in the documents that he

has filed. Id. It is not the Trustee’s responsibility to tell Debtors’ counsel where the problems

with his clients’ documents lie. Given the multitude of issues with the Debtors’ Schedule A/B,

prudent counsel would have reviewed all the remaining schedules to ensure that no additional

problems existed.

       Had Debtors’ counsel thoroughly reviewed the entire petition as directed by the Trustee,

he would have discovered other omissions and inaccuracies in the Debtors’ Statement of

Financial Affairs and Form 122C-2. Although both Debtors testified that they were current on

all their financial obligations at the time of filing, paragraph 6 of the original Statement of

Financial Affairs inexplicably listed no payments to creditors within ninety (90) days of the

petition date. Counsel admits that this was an oversight on his part. Memorandum in Support of

Debtors’ Motion to Dismiss and Objection to the Trustee’s Request for Permanent Bar to

Discharge, CM/ECF Doc. 90, p. 4, n.4.

       Similarly, the conflict between the Debtors’ Form 122C-2 and their Statement of

Financial Affairs regarding their charitable contributions is also without excuse. Initially, Form

122C-2 listed what were later determined to be non-existent charitable contributions. These

contributions were not reflected on the Debtors’ Statement of Financial Affairs. When the

Trustee questioned this discrepancy, instead of removing the expense from Form 122C-2,

Debtors’ counsel instead filed an amended Statement of Financial Affairs to include the
                                                  11
               Case 19-30708-lkg        Doc 94     Filed 02/17/21     Page 12 of 15




contributions. Obviously, counsel did not inquire in detail as to the nature of these contributions,

however, as he placed question marks on the form in response to the name, address, and

description of the charity. It was only after the Trustee had to raise yet another objection that

counsel finally filed a second amended Statement of Financial Affairs and a second amended

Form 122C-2 to accurately reflect that the Debtors had no charitable deductions. In Debtors’

brief, counsel states that the discrepancies were the result of a “clerical error” on his part where

charitable contributions were still reflected on Form 122C-2 and the Statement of Financial

Affairs. Memorandum in Support of Debtors’ Motion to Dismiss and Objection to the Trustee’s

Request for Permanent Bar to Discharge, CM/ECF Doc. 90, ¶ 20. However, this does not

explain why charitable contributions were listed on the Debtors’ Form 122C-2 in the first place

if, in fact, no such contributions were made. This error, which caused unnecessary work for the

Trustee, this Court, and even counsel himself, could easily been avoided had counsel carefully

examined each document prior to filing.

       The Court wonders how such a significant (and odd) amount of charitable contributions

could go unchecked by Debtors’ counsel. It was this casual, careless approach to preparing the

schedules and statements that appeared to lead the Trustee to become so frustrated and

aggravated with the Debtors. The Court was somewhat puzzled at trial as to why the Trustee

inquired in detail about seemingly insignificant assets. It is now clear, however, that the Trustee

was demonstrating a repeated pattern of inattention by Debtors’ counsel which resulted in

significant problems with this case.

       In addition to counsel’s seemingly cavalier approach to preparing Debtors’ schedules, the

Court also has serious concerns regarding statements made by counsel regarding both the

Debtors’ alleged motivation for filing of this case as well as to the undisclosed worker’s
                                                  12
              Case 19-30708-lkg        Doc 94     Filed 02/17/21     Page 13 of 15




compensation claims. Counsel baldly stated in Debtors’ reply to the Trustee’s objection to the

Motion to Dismiss that this case was essentially a placeholder and that it had always been the

Debtors’ intention to dismiss this case once they became eligible for a Chapter 7 discharge.

Debtors’ Reply to Trustee’s Objection to Debtors’ Motion to Dismiss Chapter 13 Petition, ECF

Doc. 85, ¶ 4. The Court has no idea why counsel would make such a statement, especially as it

appears that it is untrue. Mr. Lash credibly testified that had his income not been drastically

reduced due to his inability to work, he and his wife would still be making plan payments to the

Chapter 13 Trustee. Counsel attempted to retract this “misstatement” asserting that after he filed

the Debtors’ reply, he “reviewed the facts more closely” and discovered that the Debtors would

not have even qualified for Chapter 7 until the extreme reduction in Mr. Lash’s income.

Memorandum in Support of Debtors’ Motion to Dismiss and Objection to the Trustee’s Request

for Permanent Bar to Discharge, ECF Doc. 90, p. 5, n.6. This allegation had the potential to

cause tremendous harm to the Debtors, as it essentially concedes that this is a bad faith dismissal.

Given the magnitude of the statement and its attendant consequences for the Debtors, it was

incumbent upon Debtors’ counsel to “review the facts more closely” prior to making the

statement instead of “creating the facts” in a belated attempt to explain his mistakes.

       The record and evidence in this case indicate that counsel made similar misjudgments

regarding Mr. Lash’s worker’s compensation claims. There is no question that these claims

should have been disclosed on the Debtors’ schedules and Statement of Financial Affairs

regardless of whether Mr. Lash believed the claims were viable or not. Armstrong v. Lunday (In

re Lunday), 100 B.R. 502, 508 (Bankr. D. N.D. 1989) (“[e]ven if the debtor thinks the assets are

worthless he must nonetheless make full disclosure.”); American State Bank v. Montgomery (In

re Montgomery), 86 B.R. 948, 959 (Bankr. N.D. Ind. 1988) (asset must be scheduled even if
                                                 13
                 Case 19-30708-lkg            Doc 94      Filed 02/17/21         Page 14 of 15




there is doubt or uncertainty as to the debtor’s interest). However, the Court is not convinced,

given the number of counsel-related issues in this case, that the duty of disclosure was

adequately explained to the Debtors. In fact, both Debtors testified that they did tell their

counsel about the worker’s compensation claims when they met with him to discuss the

possibility of dismissing this case. Despite this, however, counsel did not file amended

schedules to disclose these claims. Instead, counsel advised the Debtors that they would have to

include these claims in their subsequent Chapter 7 case. Counsel had a duty to file amended

schedules in this case to disclose these claims immediately upon learning of their existence and

certainly prior to filing the Motion to Dismiss. This left the Court without knowledge of the

worker’s compensation when the Motion to Dismiss was filed.

         Although counsel made several errors in his handling of this case, the Court does not

believe, however, that counsel acted in bad faith. Instead, the problems here appear to be a

function of hurriedly prepared schedules and careless drafting. Debtors’ counsel characterizes

the defects in their schedules as “minute in nature” and insufficient to support dismissal of this

case with prejudice.7 However, counsel must be cognizant that even seemingly minor omissions

can lead to a denial of a debtor’s discharge in certain circumstances.

         [E]ven if omitted assets or liabilities are not material and there is no actual
         fraudulent intent, each additional immaterial omission or error significantly
         increases the potential of a finding of a knowing or fraudulent falsehood. This is
         because ‘[f]raudulent intent may be proved by showing either actual intent to
         deceive or a reckless indifference for the truth.’ The debtor’s alleged reckless
         disregard for truth increases with each additional error or omission on the
         schedules and statements, even if each error or omission, taken individually, is the
         result of an honest mistake.



7
 The Court disagrees that all the defects in this case were “minute in nature.” The inaccurate $560.00 charitable
contribution claimed on Form 122C-2 would have had a significant effect on the Debtors’ disposable income.
                                                           14
                  Case 19-30708-lkg             Doc 94              Filed 02/17/21                      Page 15 of 15




Kevin M. Lippman & David Rakavina, Ethical Issues and Malpractice Prevention:

Preparation of the Schedules and the Statement of Financial Affair, Consumer Bankruptcy One

Year After the Bankruptcy Reform Act, University of Houston Law Foundation, Houston, TX,

(October 12-13, 2006), p. 12 (internal citations omitted).

         The Debtors seemed honest at trial and the problems in this case appear to be the result of

a blundering series of mistakes and poor choices by Debtors’ counsel. The quality of work

exhibited in this case is extremely out of character for this firm and the Court looks forward to

the return of counsel’s much higher standard of practice in the future.8 Certainly, the Court is

aware that the Debtors are ultimately responsible for the information in their schedules, including

the disclosure of lawsuits. However, any “bad faith” by the Debtors in this particular case was

exacerbated by the actions of their counsel and is insufficient to support a draconian sanction

such as dismissal of their case with prejudice. Accordingly, for the reasons stated herein, the

Trustee’s Objection to the Debtors’ Motion to Dismiss is overruled and this case is dismissed.

         SEE WRITTEN ORDER ENTERED THIS DATE.


ENTERED: February 17, 2021
                                                              /s/ Laura K. Grandy
                                               __________________________________________________________________________________________

                                                UNITED STATES BANKRUPTCY JUDGE/3




8
  It is only counsel’s reputation and years of excellent practice before this Court that leads the Court to believe that
the issues in this case are merely an aberration. However, the Court urges counsel to take immediate action to
rectify the practices that resulted in the problems exhibited here.
                                                            15
